DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
The breadth of the claims;  
The nature of the invention;  
The state of the prior art;  
The level of one of ordinary skill;  
The level of predictability in the art;  
The amount of direction provided by the inventor;  
The existence of working examples; and  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
Breadth of the claims: The broadest reasonable interpretation of claim 1 covers a method of cooking food in a microwave oven using a microwavable cooking sheet comprised of a single layer of a primary material, where the material is organic paper having a weight basis of between 18 and 60 lbs per 3000 ft2, where the cooking is performed by wrapping the sheet around the food and heating in a microwave. 
Nature of the invention: The method includes “specifying” the sheet to have a porosity and absorbency such that, during microwaving, a pressure increase of at least 3/16th inH2O is built up within the space around the food by the presence of steam, the pressure increase occurring for more than 25% of the cooking time, where a first portion of the steam is absorbed and retained by the primary material, a second portion of the steam passes from the vapor space to an exterior of the cooking sheet through the primary material, and a third portion of the steam is retained in the vapor space to maintain the pressure increase, and at least a portion of the absorbed moisture content retained by the primary material is available to provide moisture to the vapor space to cook the food by steam from at least the time that the pressure increase is achieved to the end of the cooking time.  
State of the prior art and level of predictability: The specification provides generic detail about the particular type of “organic paper” material (paragraph 51) or material “substantially similar to coffee filter paper” (paragraph 52); characteristics of the primary material include type of paper, thickness, and weight basis (paragraphs 52-53). 
The prior art teaches that paper material 2 wrapped around food, and the combination heated in a microwave, is understood to cause buildup of steam pressure (Gibernau column 2 lines 1-2; column 3 lines 27-30 and 52-56; column 4 lines 22 and 65 to column 5 line 4). The paper material allows for steam generated from the food product P during heating to be released out of the package 3, which would necessarily require the steam to pass through the paper material 2. 
Microwave heating of a food, particularly a food having sufficient moisture to generate steam during heating, is also understood to cause an increase in pressure [of an enclosed area] due to said steam generation (Su et al. abstract; column 6 lines 55-61; column 11 lines 38-46). 
Food articles can be wrapped in a sheet material and heated in a microwave oven (abstract), where the sheet material comprises a single layer of paper material having a weight basis between 10-80 lb/ream (Watkins et al. column 6 lines 19-27), where steam is generated within a vapor space during cooking (column 2 lines 1-2; column 3 line 67 to column 4 line 2). A ream is known to be 3000 ft2 (Ream NPL page 1).
Microwavable food packages are known to have venting means provided on the package such that water vapor under pressure passes through the package at a controlled rate, the venting means comprising a plurality of micro-perforations (porosity) in the package (column 4 lines 43-52).
The amount of direction provided by the inventor and working examples: The specification recites a generic type of paper used, possible thickness, and weight basis of the primary material which is allegedly capable of retaining the claimed amount of pressure during microwave heating (paragraphs 51-54). The specification further states moisture content [of the primary material after wetting] (paragraph 90), absorbency (paragraph 92), food moisture, cooking time, power of the microwave, and time necessary to cook the food (paragraph 96) all contribute to the characteristics of the process (paragraph 96).
The specification recites examples such as Bounty® paper towels and Saran® wrap do not obtain desired results (paragraphs 93-95). The reference also generically discusses potential embodiments of the claimed invention (all figures; paragraphs 56-104).
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
While Applicant’s disclosure does provide some detail with respect to the properties of the primary material which result in the claimed pressure characteristics during microwave cooking of the wrapped food, these details are not sufficient for one of ordinary skill in the art to make and/or use the invention. Crucial information such as microwave power, moisture content (of the food and moisture absorbed by the primary material) and porosity of the primary material are not disclosed. This is particularly an issue with respect to the “quantity of experimentation needed” as the specification clearly states these properties contribute to the claimed steaming and pressure characteristics (paragraphs and 59).
The quantity of experimentation needed is exceptionally high in this case as one of ordinary skill in the art would understand that relatively small changes to these undisclosed features may drastically change the steaming/pressure characteristics during microwaving. For example, a primary material which has 10% more “porosity” compared to a material disclosed by the prior art may be sufficiently permeable to steam such that a pressure of 3/16th inH2O can no longer build up within the wrapped material. Similarly, a microwave having a power output of, e.g. 800W, may not be sufficient to heat the water to obtain the claimed steaming/pressure characteristics as opposed to a microwave having an output of 1000W.  Furthermore, Applicant’s specification explicitly states that “a user employs his or her judgement as to how damp the microwavable cooking sheet should remain by estimating relative water content of the food item to be cooked” (paragraph 56). 
Without any further direction, i.e. at least a general range of moisture values or absorbency, material porosity, substance, and microwave power level, there is undue experimentation required to determine whether or not a particular primary material (and microwave) has the appropriate characteristics to obtain the steaming and pressure characteristics claimed.
Examiner notes that the declaration of Keith Johnson (made of record 2/7/2018) does not remedy the deficiencies stated above. The declaration states that various types of paper towels were compared against that of the “green steamer wrap product” (material used in applicant’s process), and were not capable of maintaining a desired pressure (item 8 pages 3-4). However, the declaration does not provide sufficient detail with respect to the parameters stated above to explain the differences in obtained pressures between materials. Examiner further notes the declaration of Brian R. McDonald (2/7/2018) is not sufficient for the same reasons.
Thus, the disclosed cooking method, using the claimed “primary material” to obtain the claimed steaming and pressure characteristics, does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claim 1.
Claims 2-16 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-6, 8 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montserrate Gibernau (US 7,022,359 B2), hereon referred to as “Gibernau”, in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356). Ream NPL is relied on as evidence.
Regarding claim 1, Gibernau teaches a method for cooking food in a microwave (column 1 lines 5-10) comprising providing a microwavable cooking sheet comprised of a single layer of primary material 2 that is non-plastic such as ordinary paper (figure 1; column 3 lines 27-30; column 4 line 22), wrapping the sheet around the food P such that a vapor space around the food is at least partially defined by the sheet (figures 1 and 3), and cooking the food in the microwave for a cooking time with the material wrapped around the food such that steam generated by the product as it heats up is present within and pressurizes the vapor space around the food (column 2 lines 1-2; column 3 lines 52-56; column 4 line 65 to column 5 line 4). It is noted that the limitation “organic” is not specifically defined in the specification, therefore the term is given its broadest reasonable interpretation to mean a paper made of an organic material. Paper is well known to be made of cellulose which is an organic compound. Therefore the primary material 2 is construed to consist of organic paper.
Regarding the primary material being “capable of absorbing and retaining sufficient moisture during the cooking time to provide moisture to the food during the cooking time”, the material being porous, and “a first portion of the steam within the vapor space around the food to be absorbed and retained by the primary material forming the microwavable cooking sheet as absorbed moisture content”, Gibernau teaches paper, particularly “ordinary paper”, which is known to be a porous, moisture absorbing material and would have naturally performed the claimed process during the microwaving and steaming. Furthermore, Gibernau teaches steam (moisture) is released by the food product P, and one of ordinary skill would reasonably expect the paper to absorb and retain at least some of the released moisture. 
Regarding a second portion of the steam within the vapor space to pass from the vapor space to an exterior of the cooking sheet through the primary material forming the sheet to vent the second portion of the steam after the pressure increase is achieved, a third portion of the steam within the vapor space, and at least a portion of the absorbed moisture content to be available to provide sufficient moisture as claimed , Gibernau teaches the steam generated from the product P during heating (column 2 lines 1-4) in the vapor space of primary material 2 can be released through weld lines 4 of outer package 3 (column 3 lines 52-62), which would naturally require the steam to pass through the primary material 2, particularly since paper is known to be a porous, permeable material. Figure 1 of Gibernau is reproduced below for clarity.

    PNG
    media_image1.png
    497
    907
    media_image1.png
    Greyscale

As shown above, the food product P is wrapped by the inner paper wrapper 2 (primary material). The vapor space is located between the product P and primary material 2, where steam generated around product P by the cooking process would necessarily pass through primary material 2 to be released by weld lines 4 of outer package 3. 
Gibernau does not teach specifying the cooking sheet such that, as the food is being cooked, the porosity and absorbency of the primary material causes a pressure increase of at least 3/16th of an inch of H2O within the vapor space around the food for more than 25% of the cooking time.
Su et al. teaches a process for microwaving packaged food (abstract; column 6 lines 55-61), where pressure within the package is increased above 3/16th in H2O (~0.0068 psi) for more than 25% of the cooking time (figure 9; column 11 lines 38-46). Regarding figure 9, the pressure (line “P1”) is elevated for approximately 50% of the cooking time as steam is generated and vented from the package (column 10 lines 17-29).
Wright teaches microwaving cooking a food product in a paper pouch (abstract), where the process forms a pressure cooker type of arrangement where steam is trapped in a sealed pouch and aids in cooking by reducing cooking time, increasing flavor saturation, and allowing better moisture retention (column 3 line 66 to column 4 line 15).
Kappes teaches a microwavable food package (abstract) where venting means are provided on the package such that water vapor under pressure passes through the package at a controlled rate, the venting means comprising a plurality of micro-perforations (porosity) in the package (column 4 lines 43-52).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to specify the primary material to achieve the claimed pressure increase for the claimed period of time since the increase and time period are known to occur when microwave heating packaged foods, in order to reduce cooking time, increase flavor saturation, and allow for better moisture retention as suggested by Wright, since Gibernau already teaches paper as a primary material, where the porosity and absorbancy of the material would have been naturally required in order to achieve desired pressure values and duration during cooking, and since the claimed values would have been used during the course of normal experimentation and optimization values due to factors such as type of food, moisture level present within the wrapped cooking sheet, initial temperature, intensity of heating (microwave intensity in this case), desired cooking time, and permeability and degree of pouch sealing (e.g. loosely sealed with openings for a high degree of venting or tightly sealed for restricted venting).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Additionally, paper is well known to absorb and retain moisture. Since Wright teaches trapped steam facilitates cooking as stated above, one of ordinary skill in the art would have reasonably expected the paper of the primary material 2 of Gibernau to naturally retain at least a portion of the absorbed moisture to provide said moisture to an outside of the food during cooking as claimed. This is particularly the case since Gibernau teaches the same primary material and general process as the claimed invention.
Gibernau does not specifically teach the weight of the primary material being between 18-60 pounds per 3000 square feet. 
Watkins et al. teaches a sheet material provided for wrapping food articles that are to be heated in a microwave oven (abstract), comprising providing a microwavable cooking sheet comprised of a single layer of a paper primary material 14 having a weight between 10-80 lb/ream (figure 2; column 6 lines 19-27), the paper primary material being porous (figure 2) and capable of venting, wicking, absorbing and retaining moisture as is commonly known for paper materials. The sheet is wrapped around a food product to be microwaved (column 1 lines 52-62). It is noted that a “ream” is commonly known in the art as 3000 ft2 as evidenced by Ream NPL (page 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau such that the paper primary material 2 has the claimed weight range since the weight range is known in the art for use in microwave cooking processes, in order to use a paper material having sufficient weight to unit area to be sufficiently resistant against tearing or other forms of damage during transport, storage and handling, and since the claimed weight  would have been used during the course of normal experimentation and optimization procedures due to factors such as manufacturing cost, durability, permeability and moisture wicking/retention.
Regarding claim 3, the combination applied to claim 1 does not specifically teach wetting the sheet is performed after wrapping. Gibernau teaches steam is generated by the product as it heats up (column 2 lines 1-2). Wright teaches that moisture from the food product becomes steam during cooking (column 3 line 67 to column 4 line 2). Since Watkins et al. teaches wrapping the food product prior to heating (column 1 lines 52-62), one of ordinary skill in the art would have reasonably expected the steam from the heating process to at least partially be absorbed by the paper, and is thus construed to “wet” the paper after the food is wrapped. Additionally, the court has ruled that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results,” see MPEP 2144.04.IV.C, and therefore wetting the sheet after wrapping would have been readily obvious.
Regarding claims 5 and 6, the combination applied to claim 1 does not specifically teach the pressure increase being observed after at least 60 seconds and the pressure increase occurring for more than 35% of the cooking time. However, as explained above, the limitations are dependent on various cooking factors and would have occurred naturally. Cooking times of greater than 60 seconds are also well known in the art of "steam in bag" packaging (Su et al. figure 9; column 11 lines 40-41; Wright column 3 lines 45-55). Thus, absent persuasive evidence of unexpected results occurring from the claimed parameters, the parameters would have been obvious to one of ordinary skill in the art at the time of the invention for the same reasons stated for claim 1.
Regarding claim 8, Gibernau teaches the primary material is paper which is porous to allow to allow steam to pass through the material as stated for claim 1 above. The paper is therefore construed to be “porous”.
Regarding claims 14-16, the combination applied to claim 1 does not specifically teach the pressure increase being for more than 50% of the cooking time and maintained for at least 45 or 90 seconds. However, as explained above, the limitations are dependent on various cooking factors and would have occurred naturally based on a combination of the factors. Cooking times of greater than 45 and 90 seconds are also well known in the art of "steam in bag" packaging (Su et al. figure 9; column 11 lines 40-41; Wright column 3 lines 45-55). Thus, absent persuasive evidence of unexpected results occurring from the claimed parameters, the parameters would have been obvious to one of ordinary skill in the art at the time of the invention.

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356) as applied to claims 1, 3, 5-6, 8 and 14-16 above, and further in view of Haskett et al. (US 2008/0110878 A1).
Regarding claim 2, Gibernau does not teach a step of wetting the sheet prior to wrapping. Haskett et al. teaches a film backing to be placed adjacent a food product during microwaving (abstract), the film baking comprising a paper absorbent layer 120 (paragraph 26) that is wetted prior to wrapping the food and the microwaving operation (figure 3; paragraphs 30 and 31). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to wet the sheet prior to wrapping the food and microwaving in order to provide an additional source of heat transfer and more uniform distribution of heat as taught by Haskett et al. (paragraph 35), since Gibernau teaches that excessive humidity loss adversely affects organoleptic qualities (column 1 lines 27-29) and since steam aids in cooking by reducing cooking time, increasing flavor saturation, and allowing better moisture retention as taught by Wright (column 3 line 66 to column 4 line 15), and therefore to prevent the food product from excessive drying during the microwaving by providing a sufficient source of moisture in addition to the moisture in the food product to facilitate the cooking process.
Regarding claim 4, the combination applied to claims 1 and 3 does not specifically teach the wetting includes providing a container having a liquid therein into which at least a portion of the sheet is placed and more than the portion of the sheet that has been placed in the liquid becomes wet due to wicking properties. However, the combination applied to claim 2 teaches advantages to wetting the paper, the same combination is applied to claim 4 for the same reasons. Additionally, wetting an article using a container having a liquid therein is well known in the art and would have been readily obvious at the time of the invention. Regarding the paper wicking the water so that more than the portion of the sheet that has been placed within the liquid becomes wet, paper products are known to naturally wick water through capillary action. Thus, the claimed process would have also occurred naturally. It would have also been obvious to one of ordinary skill in the art at the time of the invention to wet only a portion of the sheet to prevent excess moisture on the wrapped food product and yielding a damp or soggy cooked product, for user convenience by eliminating the need to “ring out” excess water, and to establish a moisture gradient, if so desired, for food products that require a higher moisture content on one end than another (e.g. pizza crust as compared to the toppings).

Claims 7 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356) as applied to claims 1, 3, 5-6, 8 and 14-16 above, and further in view of Letsgogreen NPL.
Regarding claim 7, Letsgogreen NPL teaches paper products can compostable, and therefore biodegradable, to be “eco-friendly” (page 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to use biodegradable paper in order to minimize negative impacts on the environment. 
Regarding claims 10-12, the combination applied to claim 1 does not specifically teach dispensing the sheet from a roll and sizing the sheet by cutting it with a blade or knife. Letsgogreen NPL shows that paper packaging products such as lunch bags and towels can be provided on both a roll or in pre-cut and pre-packaged form (figures, page 1). 
It would have been obvious to modify the combination applied to claim 1 to also provide the paper towels in these ways since it is conventional and known in the art, since Gibernau teaches the sheet is flexible (figures 1 and 3) and paper is known to be flexible, and therefore capable of being rolled or folded, and to increase convenience for consumers using the product. Furthermore, paper products are well known to be sizable via tearing/cutting. Using a blade of knife would have been obvious to one of ordinary skill in the art at the time of the invention since the process is well known in the art, as a matter of cutting convenience, and to ensure clean edges.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083) and Kappes (US 4,954,356) as applied to claims 1, 3, 5-6, 8 and 14-16 above, and further in view of France et al. (US 2009/0035433 A1).
The combination applied to claim 4 does not teach providing a container having a porous support mechanism and a liquid in the container that rests below the porous support mechanism, wherein the food wrapped in the microwavable cooking sheet is placed on the porous support mechanism prior to cooking. 
France et al. teaches microwave cooking where a package can be placed on a perforated support member 102 and water placed under the package (figures 3 and 4; paragraphs 9, 37 and 46). 
Since both France et al. and the combination teach steam cooking in a microwave, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination applied to claim 4 to use the device of France et al. since the prior art has recognized use of such a support mechanism for steaming foods, to place the wrapped food into a holding configuration that can be easily placed above a steam source (France et al. paragraph 9), to personalize the food with additional steam flavorings (France et al. paragraph 10), to prevent food from falling into the steam source if the sheet were to rupture or unravel, and to facilitate even heating by allowing the steam to contact all sides of the package.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibernau (US 7,022,359 B2) in view of Su et al. (US 9,440,780 B2), Wright (US 6,488,973 B1), Watkins et al. (US 5,079,083), Kappes (US 4,954,356) and Letsgogreen NPL as applied to claims 1, 3, 5-8, 10-12 and 14-16 above, and further in view of Haskett et al. (US 2008/0110878 A1).
Gibernau does not teach the sheets are wet when packaged. 
Haskett et al. teaches providing the sheet to the user in a pre-wetted form (paragraph 30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Gibernau to wet the sheets when packaged for the same reasons applied to claims 2 and 12, and further to provide convenience for the user (i.e. separate container and liquid are not required, saving space and time).

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 3 that variables such as those stated in the rejection under 35 USC112(a) above are implicitly defined by other variables in the claims, and one skilled in the art would be able to determine said [undisclosed] variables based on the numerically defined pressure increase without undue experimentation. 
This is not persuasive since Applicant has not provided evidence to address the issues raised by the enablement rejection above, and the argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is enabling. Examiner reiterates item 16 of the instant Office Action, where it would have been reasonable to expect that changes to the variables (item 15) can lead to changes in the obtained steam/pressure characteristics during microwaving. Applicant’s specification details said variables in a generic manner, e.g. a plethora of fabric or fibrous material for the sheet (paragraph 51).
As indicated in the enablement rejection, Examiner acknowledges that variables such as microwave power, moisture content, sheet material, and porosity are those which one skilled in the art would take under consideration when steam cooking food in an enclosed pouch. However, the position the Office has taken is that due to the number of potential variables that can affect the steam/pressure generation, and the lack of guidance given in the disclosure with respect to these variables, one of ordinary skill in the art would not have been able to make and/or use the invention without undue experimentation with all possible permutations of the corresponding variables and respective values broadly encompassed by the claims. 
Applicant further argues that one skilled in the art is accustomed to and comfortable with a degree of uncertainty and experimentation, and therefore comfortable with the amount of experimentation required to determine the variables defined in the claim.
This is not persuasive since the issue with the disclosure does not stem from a skilled artisan’s ability to experiment and optimize the variables. Instead, the issue is that the disclosure provides zero guidance to a skilled artisan i) which combination of variables contribute to the steaming/pressure increase, ii) what the starting point is for these variables, and iii) how to determine and optimize the variables, characteristics, parameters, etc. of the claimed process such that the claimed steaming/pressure limitations are obtained. Without information such as starting/ending points of material porosity, microwave power, food/primary material moisture content, etc., there is undue amount of experimentation required to determine these variables, their respective values, and their relationship to the claimed process.
Applicant argues on page 4 that applying the enablement rejection at this point in prosecution is not proper.
This is not persuasive since Examiner determined that the enablement rejection was necessitated at said point in prosecution. While the rejection was not presented earlier, Examiner is not prevented from setting forth the enablement rejection at a later point in prosecution. 
Additionally, the enablement rejection was necessitated not due to a single event, but a culmination of amendments, evidence (including declarations), and arguments entered throughout prosecution. For example, the declarations by Brian McDonald and Keith Johnson (2/7/2018) state that various paper towers did not result in the claimed pressure increase (Johnson Declaration pages 3-6; the declarations were in response to prior art rejections applied in parent application 14/508,441); the amendment to claim 1 in the response filed 5/18/2021 includes “specifying the microwavable cooking sheet such that…porosity and absorbency of the primary material…”, which further ties these generic features [which are not further detailed in the specification] with the pressure increase. 
The Office has maintained its position that the prior art combination recites the features of the claimed invention. The prosecution history shows that Applicant has maintained that the materials and methods disclosed in the applied prior art does not teach and/or cannot perform said features. Thus, it follows that a skilled artisan would have to follow the details given in Applicant’s specification. However, the disclosure is generic with respect to said materials and methods, and does not provide further necessary details to make and/or use the claimed invention without undue experimentation as explained above.
Thus, the rejection of claim 1 and its dependent claims under 35 USC 112(a) enablement is maintained.

Applicant incorporates by reference the arguments presented in the previous response. The arguments are not persuasive for the same reasons stated in said Office Action, and are reproduced below.
Applicant argues on pages 7-8 that Gibernau teaches multiple packaging layers, including the “outer package 3 of plastic material”, which teaches away from the claimed method requiring “a single layer of primary material”. This is not persuasive since the claim is directed to a process reciting the transitional limitation “comprising”. While the primary material itself must have only a “single layer”, there is nothing in the claims that suggests further structures cannot be included. Since Gibernau teaches the process includes a single layer of primary paper material 2 as stated in the office action above, the reference reads on the claimed process.
In response to applicant's argument that the secondary references do not teach “a single layer of primary material” as claimed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Gibernau already teaches the single layer of primary material made of porous paper. The secondary references are relied on only to teach other aspects of the claimed process.
Applicant argues on page 10 that the porous nature of the primary material recited in claim 1 would not be suitable for storing a food item for an extended prior of time in any environmental condition. This is not persuasive since i) there is no indication in the claims nor the specification that this is not possible, ii) one of ordinary skill in the art would readily understand that a food could be stored in a “single layer” of porous paper for a reasonable amount of time, e.g. one day in a refrigerator, and iii) France is relied on only to teach a porous support member 102, i.e. the packaging material of France is not incorporated into the combination.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that applicant attempts to define the claimed invention by the results of the process (e.g. pressure increase, maintaining pressure, properties of the steam during heating), rather than the steps required by the process. The prior art teaches all the claimed features occur when microwaving a food product within a sheet capable of being heated. Similarly, the processing steps of the claim as currently drafted amount to no more than what is already known and/or standard in the art. Since the only claimed features of the sheet are a porous paper material having a specified weight per area, where such a material is known for cooking food with microwaves as taught by Gibernau, one of ordinary skill in the art would have reasonably expected the claimed features (e.g. steam, pressure, etc.) to occur also occur in the process of the prior art combination.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levinson (US 3,854,023) teaches a member for microwave heating (abstract), comprising container base 3 and lid 4 to hold food 12 (figure 1); where the container can be made of porous material such as cardboard or paper (column 2 line 65 to column 3 line 25; column 7 lines 15-18).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792